DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 3 of remarks, filed 10/11/2021, with respect to the double patenting rejection of claims 21-40 have been fully considered and are persuasive.  The double patenting rejection of claims 21-40 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,681,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 21-40 are allowed for reasons argued by Applicant in the remarks filed 10/11/2021.
The prior art of record that was found and represents the most pertinent art: 
U.S. 2015/0033341 A1		“Schmidtler”
Schmidtler discloses systems and methods for detecting threats generated by malware in a computing system. Threats are analyzed and processed based on numerous inputs, and the system generates threat assessment models. In this, Schmidtler overlaps with the claimed invention, i.e. “collecting a plurality of threat models used to score and classify new potential threat models, each threat model identifying a prior identified cybersecurity threat” (see claim 1). Schmidtler’s “variety of data inputs to determine a threat” also reads into “data of the potential cybersecurity threat including a number of observations”, and there are several instances of overlap between Schmidtler and the claims. 
However, there are several instances of notable differences. For one, Schmidtler fails to disclose: “determining, for each IOC, a weighted criticality score of the potential cybersecurity threat based on the data of the potential cybersecurity threat” as well as “determining a reputation score of the potential cybersecurity threat as the product of a scale factor and the aggregated score, divided by a maximum point total”.  
Finally, the examiner identified the limitation “computing, for each known bad data feed, a deprecated confidence value which deprecates over time” in dependent claim 2 (and similar subject matter in 11), that in combination with the other differences to the cited prior art would overcome the prior art rejection and would place the application in condition for allowance.    
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…obtaining data of a potential cybersecurity threat, the data of the potential cybersecurity threat including a number of observations, a number of false positives, and a number of page views for the potential cybersecurity threat … wherein the plurality of data feeds comprise a plurality of indicators of compromise (IOC) … computing, for each known bad data feed, a deprecated confidence value which deprecates over time … determining, for each IOC, a weighted criticality score of the potential cybersecurity threat based on the data of the potential cybersecurity threat; mapping the weighted criticality score of the potential cybersecurity threat to a corresponding point value; determining an aggregated score comprising at least the corresponding point value;determining a reputation score of the potential cybersecurity threat as the product of a scale factor and the aggregated score, divided by a maximum point total …”
It should be noted that the limitations listed above are only found allowable in combination with claimed invention, and a determination of allowability is made based on the claims in their entirety.  
An updated search was conducted on 10/23/2021, but no prior art references were found to make a reasonable rejection of the claims as currently amended in the examiner’s amendment above. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491